Citation Nr: 1631079	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for glaucoma, secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for retinopathy, secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision on behalf of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in November 2014.


FINDINGS OF FACT

1.  Glaucoma was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service, herbicide exposure, or a service-connected disability.

2.  Retinopathy was not manifest during active service; and, the preponderance of the evidence fails to establish a disability etiologically related to service, herbicide exposure, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

2.  The criteria for service connection for retinopathy have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See September 2008 VA correspondence and August 2012 Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist,  all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development requested on remand in November 2014 has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Glaucoma and retinopathy are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including type II diabetes mellitus, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Glaucoma and retinopathy are not included on the list of presumptive diseases.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has glaucoma and retinopathy as a result of his service-connected diabetes mellitus.  At his hearing in August 2012 he asserted that his VA medical care providers had provided diagnoses of glaucoma and retinopathy and told him they were related to his diabetes mellitus.  No specific records, however, were identified.  He also submitted copies of medical literature addressing an association between diabetes mellitus and retinopathy and, in essence, a potential association between diabetes mellitus and glaucoma.  

Service treatment records are negative for complaint, treatment, or diagnosis related to an eye disorder.  The Veteran's September 1970 separation examination revealed a normal clinical evaluation of the eyes.  Records show the Veteran served in the Republic of Vietnam.  

VA records show service-connection is established for posttraumatic stress disorder, type II diabetes mellitus, upper and lower extremity peripheral neuropathy, and erectile dysfunction.  VA records dated in May 2007 noted a diagnosis of new onset diabetes mellitus.

Private treatment records dated from April 2008 to July 2008 included diagnoses of bilateral primary open-angle glaucoma (POAG) and bilateral cataracts.  No opinion as to etiology was provided.  It was noted that the Veteran had a history of noninsulin dependent diabetes mellitus.  

VA examination in October 2008 found no evidence of diabetic retinopathy.  A February 2009 addendum found that it was less likely that the Veteran's glaucoma first diagnosed in 2008 was caused by or a result of his diabetes mellitus onset in 2006.  A November 2013 VA diabetes mellitus examination noted there were no complications associated with the disorder.  VA treatment records include diagnoses of glaucoma and cataracts without opinion as to etiology.  An August 2014 treatment report specified that the Veteran did not have diabetic retinopathy.

A February 2015 VA eye condition examination report included a diagnosis of open angle glaucoma.  It was noted that the claims file was reviewed and that the Veteran did not have diabetic retinopathy at the time of the examination.  The examiner found it was less likely that the conditions claimed were proximately due to or the result of the Veteran's service-connected condition.  As rationale for the opinion it was noted that the Veteran did not have diabetic retinopathy and that glaucoma is a genetic disease that was neither caused nor aggravated by diabetes.  The examiner provided medical literature references in support of the opinion.

Based upon the evidence of record, the Board finds that a present eye disability, including glaucoma or retinopathy, was not manifest during active service, and that the preponderance of the evidence fails to establish that it is etiologically related to service, herbicide exposure, or a service-connected disability.  Service treatment records are negative for complaint, treatment, or diagnosis of an eye disorder.  The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed; however, glaucoma is not a disease for which service connection may be presumed as a result of herbicide exposure.  There is no competent medical opinion demonstrating a diagnosis of retinopathy nor a relationship (causation or aggravation) between the Veteran's glaucoma and service, herbicide exposure, or a service-connected disability.  The February 2015 VA opinions are persuasive and based upon adequate rationale.  



Consideration has been given to the statements from the Veteran that he has glaucoma and retinopathy related to service or a service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a present eye disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Eye disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that testing is needed to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

There is no indication that the Veteran is competent to etiologically link a present eye diagnosis to his service or service connected disability, to include type II diabetes mellitus.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link a present disorder to service are not competent medical evidence.

In conclusion, the Board finds that service connection for glaucoma and retinopathy are not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.



ORDER

Entitlement to service connection for glaucoma, secondary to service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for retinopathy, secondary to service-connected type II diabetes mellitus, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


